21-22108-rdd      Doc 111      Filed 09/13/21 Entered 09/13/21 16:35:26              Main Document
                                            Pg 1 of 8



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
                                                                   :
In re:                                                             : Chapter 11
                                                                   :
96 WYTHE ACQUISITION LLC,                                          : Case No. 21-22108 (RDD)
                                                                   :
                                    Debtor.                        :
                                                                   :
------------------------------------------------------------------ X

              FIFTH INTERIM ORDER FOR USE OF CASH COLLATERAL

       Upon the motion (the “Cash Collateral Motion”) of 96 Wythe Acquisition LLC, the debtor

and debtor in possession herein (the “Debtor”) seeking the entry of an order pursuant to §§

363(c)(2)(B) and 506(c) of title 11 of the United States Code (the “Bankruptcy Code”) and Rule

4001(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) (A) authorizing

the Debtor to use cash collateral, as that term is defined in § 363(a) of the Bankruptcy Code (the

“Cash Collateral”) on an interim basis in accordance with the Budget annexed to the Cash

Collateral Motion as Exhibit A, pending a final hearing (B) granting adequate protection to Benefit

Street Partners Realty Operating Partnership, L.P. (the “Lender”) and scheduling a Final Hearing

(defined below) pursuant to Bankruptcy Rule 4001; and there being due and sufficient notice of

the Cash Collateral Motion and the First Interim Hearing, defined below; and upon this Court’s

prior orders dated March 5, 2021 [ECF No. 15] (the “First Interim Order”), March 19, 2021 [ECF

No. 21] (the “Second Interim Order”), April 21, 2021 [ECF No. 28] (the “Third Interim Order”)

and June 21, 2021 [ECF No. 52] (the “Fourth Interim Order”) authorizing the Debtor’s use of cash

collateral pending the Final Hearing; and

       The Court having considered the Cash Collateral Motion, the pleadings filed with the

Court, including the objection to the Cash Collateral Motion filed by the Lender, the evidence
                                                   1
KL2 3234170.4
21-22108-rdd         Doc 111   Filed 09/13/21 Entered 09/13/21 16:35:26             Main Document
                                            Pg 2 of 8



submitted and arguments proffered or adduced at the first interim hearing (the “First Interim

Hearing”) held before the Court on March 2, 2021, the second interim hearing (the “Second Interim

Hearing”) held before the Court on March 15, 2021, the third interim hearing (the “Third Interim

Hearing”) held before the Court on April 5, 2021, the fourth interim hearing (the “Fourth Interim

Hearing”) held before the Court on June 2, 2021, and the fifth interim hearing (the “Fifth Interim

Hearing”) held before the Court on September 10, 2021, and it appearing that granting the interim

relief requested as and to the extent provided in this Fifth Interim Order and entering this Fifth

Interim Order is necessary to avoid immediate and irreparable harm to the Debtor, its creditors and

its estate pending the final hearing to be held on October 6, 2021 at 10:00 a.m. (the “Final

Hearing”) and otherwise is fair and reasonable and in the best interests of the Debtor, its estate and

its creditors, and equity holders, and is essential for the continued operation of the Debtor’s

business; and after due deliberation and consideration, and good and sufficient cause appearing

therefor,

       IT IS HEREBY ORDERED THAT:

                1.      The request to use Cash Collateral is granted on a further interim basis

solely in accordance with and subject to the terms and conditions of this Fifth Interim Order and

shall terminate on the earliest to occur of (the “Termination Date”): (i) October 6, 2021, unless

such date is extended by the Lender or a further extension of authority is granted by the Court, (ii)

the entry of an order of this Court terminating such authority; (iii) the dismissal of the chapter 11

case (the “Case”) or conversion to a case under chapter 7 of the Bankruptcy Code; and (iv) the

date that is five (5) days after the Lender provides a written notice of an Event of Default (the

period during which the Debtor is authorized to use Cash Collateral pursuant to this Fifth Interim

Order being referred to as the “Interim Period”), except to the extent the Court has entered a further

                                                  2
KL2 3234170.4
21-22108-rdd         Doc 111   Filed 09/13/21 Entered 09/13/21 16:35:26             Main Document
                                            Pg 3 of 8



interim or final order authorizing the Debtor’s continued use of Cash Collateral beyond the Interim

Period.

                2.      The Debtor may use the Cash Collateral during the Interim Period solely to

pay the ordinary, necessary and reasonable expenses of operating the Williamsburg Hotel (the

“Hotel”) that come due (and as they come due in the ordinary course of business) during the

Interim Period solely in accordance with and subject to the budget attached hereto as Exhibit 1

(the “Budget”) but expressly excluding professional fees, provided that all parties’ rights to

payment of such fees are expressly reserved, it being the understanding of the Parties that the line

item for professional fees in the Budget shall be deemed deleted, and, for the avoidance doubt,

without any prepayment or acceleration of expenses. The Debtor’s actual disbursements shall not

exceed 110% of the disbursements projected on a “Departmental” level for any week (the

“Permitted Budget Variance”). The Budget and any modification thereto shall be in form and

substance acceptable to the Lender in its sole discretion.

                3.      Pursuant to sections 361, 363(c)(2) and 363(e) of the Bankruptcy Code, the

Lender is entitled to adequate protection to the extent that the imposition of the automatic stay

under section 362 of the Bankruptcy Code, or any use, sale, lease, depreciation, or disposition of

its collateral during the Interim Period results in a diminution in the value of its interests (to the

extent valid, perfected and enforceable) in the collateral (including from the use of Cash Collateral)

from and after the Petition Date (a “Diminution”). The Lender shall receive the following as

adequate protection of such interests:

                a. Adequate Protection Liens. To the extent of any Diminution, the Lender is
                   hereby granted additional and replacement valid, binding, enforceable, non-
                   avoidable, and automatically perfected postpetition security interests in and
                   liens on (the “Adequate Protection Liens”), without the necessity of the
                   execution by the Debtor (or recordation or other filing) of security agreements,
                   control agreements, pledge agreements, financing statements, mortgages, or
                                                3
KL2 3234170.4
21-22108-rdd      Doc 111     Filed 09/13/21 Entered 09/13/21 16:35:26              Main Document
                                           Pg 4 of 8



                   other similar documents, on all property, whether now owned or hereafter
                   acquired or existing and wherever located, of the Debtor and the Debtor’s
                   “estate” (as created pursuant to section 541(a) of the Bankruptcy Code), of any
                   kind or nature whatsoever, real or personal, tangible or intangible, and now
                   existing or hereafter acquired or created, including, without limitation, all cash,
                   accounts, inventory, goods, contract rights, instruments, documents, chattel
                   paper, patents, trademarks, copyrights, and licenses therefor, accounts
                   receivable, receivables and receivables records, general intangibles, payment
                   intangibles, tax or other refunds, insurance proceeds, letters of credit, contracts,
                   owned real estate, real property leaseholds, fixtures, deposit accounts,
                   commercial tort claims, securities accounts, instruments, investment, property,
                   letter-of-credit rights, supporting obligations, machinery and equipment, real
                   property, leases (and proceeds from the disposition thereof), other equity or
                   ownership interests, including equity interests in any subsidiaries and non-
                   wholly owned subsidiaries, money, investment property, and causes of action
                   (including causes of action arising other than, for purposes of this Fifth Interim
                   Order, avoidance actions and the proceeds thereof), and all products, proceeds
                   and supporting obligations of the foregoing, whether in existence on the Petition
                   Date or thereafter created, acquired, or arising and wherever located
                   (collectively, the “Postpetition Collateral”). The Adequate Protection Liens
                   shall be junior only to: (A) the Lender’s prepetition liens, and (B) other
                   unavoidable liens, if any, existing as of the Petition Date that are senior in
                   priority to the Lender’s prepetition liens; provided, however, that the Adequate
                   Protection Liens shall be subject to (x) a $10,000 carve-out for chapter 7
                   administration expenses to the extent necessary, (y) the Debtor’s payment of
                   fees incurred under 28 U.S.C. § 1930 and (z) statutory fees required to be paid
                   to the Clerk of the Court ((x) through (z), the “Carve-Out”).

                b. Superpriority Claim. To the extent provided by sections 503(b) and 507(b) of
                   the Bankruptcy Code, the Lender is hereby granted an allowed administrative
                   expense claim in the Case ahead of and senior to any and all other
                   administrative expense claims in the Case, with the exception of the Carve-Out,
                   to the extent of any Diminution (the “Superpriority Claim”).

                c. Inspection Rights. In addition to any and all rights the Lender has under its
                   prepetition loan documents (the “Prepetition Loan Documents”), upon
                   reasonable notice, the Debtor shall permit representatives, agents and
                   employees of the Lender to (i) have reasonable access to and inspect the
                   Debtor’s assets (which access shall not unreasonably interfere with the Debtor’s
                   operations at the Hotel), including without limitation the Hotel, the ballroom,
                   the rooftop, the water tower, all kitchens and common areas and a reasonable
                   number of unoccupied hotel rooms on the day of inspection and (ii) examine
                   the Debtor’s books and records. The Debtor shall also maintain records
                   regarding the sources and uses of all cash proceeds generated by the Debtor’s
                   business (including without limitation the payment of all expenses pursuant to
                   the Budget) and, upon request, in a timely fashion provide the Lender with
                                                 4
KL2 3234170.4
21-22108-rdd      Doc 111     Filed 09/13/21 Entered 09/13/21 16:35:26             Main Document
                                           Pg 5 of 8



                   access to, and copies of, all such records.

                d. Reporting Rights. In addition to any and all rights the Lender has under the
                   Prepetition Loan Documents, the Debtor shall, reasonably promptly (but no
                   later than the dates set forth below), provide the Lender and counsel to the
                   Lender with accurate current reporting of operating and financial information,
                   including:

                    i. monthly forward booking reports for all revenue outlets (rooms,
                       restaurant, banquet, etc.) due thirty (30) calendar days prior to the
                       reporting month;

                   ii. monthly bank statements due fifteen (15) business days following the end
                       of the reporting month;

                  iii. monthly income statements due fifteen (15) business days following the
                       end of the reporting month;

                  iv. monthly prepaid revenue reports due fifteen (15) business days following
                      the end of the reporting month;

                   v. monthly accounts receivable reports due fifteen (15) business days
                      following the end of the reporting month;

                  vi. monthly accounts payable reports due fifteen (15) business days following
                      the end of the reporting month;

                  vii. monthly report of position-by-position personnel expense with
                       compensation reports due fifteen (15) business days following the end of
                       the reporting month;

                 viii. monthly report of staffing changes with respect to “salaried” staff for each
                       month with support due thirty (30) calendar days after the reporting
                       month;

                  ix. monthly forecast of real estate and other taxes due thirty (30) calendar
                      days prior to the reporting month;

                   x. monthly STR Reports due ten (10) business days following Debtor’s
                      receipt of the report;

                  xi. weekly reports of (i) revenues, (ii) expenses, and (iii) budget variance
                      comparing the Debtor’s actual expenses as compared to the Debtor’s
                      budget projections, due (30) calendar days after the reporting month
                      starting with the May reporting month; and

                                                  5
KL2 3234170.4
21-22108-rdd          Doc 111     Filed 09/13/21 Entered 09/13/21 16:35:26           Main Document
                                               Pg 6 of 8



                      xii. copies of monthly operating reports required by the United States Trustee
                           and copies of all other materials provided to the United States Trustee due
                           within two (2) business days of providing such materials to the United
                           States Trustee (collectively, the “Reports”).

                 e. Insurance. The Debtor shall maintain all necessary insurance as required under
                    the Prepetition Loan Documents, naming the Lender as a notice party and
                    additional insured, and shall promptly provide the Lender with proofs of such
                    insurance for the Hotel (including the Lender’s collateral) and copies of all
                    documents related to any insurance premium financing arrangement the Debtor
                    may have.

                 f. Excess Cash Account. The Debtor shall deposit all cash it collects from the
                    Petition Date in excess of its expenditures into the segregated debtor-in-
                    possession bank account established with TD Bank as depository (the “DIP
                    Bank Account”) and shall maintain such cash in the DIP Bank Account until
                    further order of the Court. For the avoidance of doubt, the Lender’s security
                    interests in and liens on the Cash Collateral shall extend to the cash in the DIP
                    Bank Account, and such liens shall be automatically perfected without the need
                    to execute any security or control agreements.

                 4.        The following events shall each constitute an event of default hereunder

(each, an “Event of Default”): (i) the Debtor’s failure to comply with any of the terms of this Fifth

Interim Order (including compliance with the Budget); (ii) the obtaining of credit or incurring of

indebtedness outside of the ordinary course of business that is either secured by a security interest

or lien that is equal or senior to any security interest or lien of the Lender or entitled to priority

administrative status that is equal or senior to that granted to the Lender; and (iii) entry of an order

by the Court granting relief from or modifying the automatic stay under section 362 of the

Bankruptcy Code to allow a creditor to execute upon or enforce a lien or security interest in any

collateral that would have a material adverse effect on the business, operations, property or assets

of the Debtor.

                 5.        The automatic stay is hereby modified solely to the extent necessary to

permit the Debtor to take all actions necessary to implement this Fifth Interim Order.

                 6.        Nothing herein shall impair or modify the application of section 507(b) of
                                                   6
KL2 3234170.4
21-22108-rdd         Doc 111   Filed 09/13/21 Entered 09/13/21 16:35:26             Main Document
                                            Pg 7 of 8



the Bankruptcy Code in the event that the adequate protection provided to the Lender hereunder is

insufficient to compensate for any Diminution. Nothing contained herein shall be deemed a

finding by the Court, or an acknowledgment by the Lender that the adequate protection granted

herein does in fact adequately protect the Lender against any Diminution.

                7.      This Fifth Interim Order is without prejudice to the rights of the Lender to

seek a modification of this Fifth Interim Order, including a request for additional adequate

protection or the termination of the Debtor’s right to use Cash Collateral, after notice and a hearing,

including a hearing noticed on an emergency basis, or the Debtor’s right to oppose such relief.

The Lender has expressly reserved, and this Fifth Interim Order is without prejudice to, any and

all rights and remedies of the Lender, including as to the appropriateness of any adequate

protection that may be proposed in connection with any authorization to use Cash Collateral after

the Interim Period. The Debtor expressly reserves the right to seek the use of Cash Collateral

beyond the Interim Period, and the Lender reserves the right to oppose such relief.

                8.      Notwithstanding applicability of any Bankruptcy Rules, the terms and

conditions of this Fifth Interim Order shall be immediately effective and enforceable upon its entry.

                9.      The Court has and will retain jurisdiction to enforce this Fifth Interim Order

in accordance with its terms and to adjudicate any and all matters arising from or related to the

interpretation or implementation of this Fifth Interim Order.

                10.     The Final Hearing to further consider approval of the use of Cash Collateral

on an interim basis, shall be held on October 6, 2021 at 10:00 a.m. at the United States Bankruptcy

Court for the Southern District of New York, before the Honorable Robert D. Drain, United States

Bankruptcy Judge.

                11.     Any party who wishes to attend the Final Hearing, which will be a

                                                  7
KL2 3234170.4
21-22108-rdd    Doc 111    Filed 09/13/21 Entered 09/13/21 16:35:26      Main Document
                                        Pg 8 of 8



Zoom.gov hearing, is required to make arrangements through

http://www.nysb.uscourts.gov/ecourt-appearances.

Dated: September 13, 2021
       White Plains, New York

                                          /s/ Robert D. Drain_____________________
                                          HONORABLE ROBERT D. DRAIN
                                          UNITED STATES BANKRUPTCY JUDGE




                                             8
KL2 3234170.4
